DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on 11/4/2022 is acknowledged.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
With regard to claim 1: The preamble should be amended to recite --A method of scale mitigation in a water vapor distillation apparatus, the method comprising:--.
With regard to claim 10: In line 2, “for the group” should be amended to recite --from the group--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a method of scale mitigation in a water vapor distillation apparatus” in the preamble. The method is unclear, as it fails to explicitly recite any active steps which clearly/explicitly involve or result in the mitigation of scale. Therefore, it is unclear how said method represents “a method of scale mitigation” as recited in the preamble.
	For the purposes of examination, the “scale mitigation” aspect of the claimed method has been interpreted broadly as being satisfied by any method which satisfies the active method steps of claim 1.
	Applicant should amend claim 1 so as to include at least one active method step which clearly (explicitly) involves or clearly (explicitly) results in “scale mitigation”. Examiner notes, that amending claim 1 to simply define the second substance as a scale mitigation compound, as is done in dependent claim 9, WOULD be sufficient to overcome this rejection.
	Claim 1 recites “generating wash water from the source water” in line 4. It is unclear if the step of “generating wash water” includes anything substantially more than merely adding the first substance to the source water.
	The fact that claim 1 recites a step of “adding a first substance to the source water in the container” and then a separate step of “generating wash water from the source water” carries with it the implication that the step of “generating wash water” is comprised of additional operations which are separate from the addition of the first substance.
	However, the term “wash water” does little, if anything, to limit the composition of the water relative to the “source water” to which the first substance has been added. This, in combination with the fact that the first substance is (or at least can be) a detergent (see claim 7), would suggest to one of ordinary skill in the art that the claimed step of generating wash water would be satisfied merely by adding the first substance to the source water.
	In view of the forgoing, the scope of the step of “generating wash water” is unclear.
	For the purposes of examination, the step of “generating wash water” has been interpreted broadly as being satisfied merely by the addition of the first substance to the source water.
	Claims 2-12 are rejected due to their dependency on indefinite claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 2, 6, and 8-10 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Goeldner (US 3,389,059).
With regard to claim 1: Goeldner teaches a method of scale mitigation in a water vapor distillation apparatus (Figures 1A and 1B, Column 2 Line 20-Column 3 Line 3), the method comprising:
Adding source water (raw feed water) to a container (conduit) 10 (Figures 1A and 1B, Column 2 Line 20-Column 3 Line 3).
Adding a first substance (polyphosphate scale inhibiting chemical solution) the source water in the container 10 (Figures 1A and 1B, Column 2 Line 20-Column 3 Line 3).
Generating wash water from the source water through the addition of said first substance (polyphosphate scale inhibiting chemical solution) (Figures 1A and 1B, Column 2 Line 20-Column 3 Line 3).
Adding a second substance (acid ) to the wash water (Figures 1A and 1B, Column 2 Line 20-Column 3 Line 3).
Emptying the wash water into a water vapor distillation apparatus (evaporator) 16 (Figures 1A and 1B, Column 2 Line 20-Column 3 Line 3).
Producing product water (distillate) (Figures 1A and 1B, Column 3).
With regard to claim 2: The method of Goeldner further comprises producing blowdown (Figures 1A and 1B, Column 3).
With regard to claim 6: The method of Goeldner further comprises fluidly connecting the container 10 to the water vapor distillation apparatus 16 (Figures 1A and 1B, Column 3).
With regard to claim 8: The first substance (polyphosphate) may be an alkali metal polyphosphate (e.g. tetrasodium pyrophosphate) (Column 4 Lines 4-22). Polyphosphates, and alkali metal polyphosphates in particular, are known to be lubricants. Thus, it is understood that the first substance is a lubricant. 
With regard to claim 9: The second substance (acid) is a scale mitigation compound (Column 2 Lines 40-55, Column 4 Lines 20-40).
With regard to claim 10: The second substance (acid) is a pH modifier and a pH reducer (Column 2 Lines 40-55, Column 4 Lines 20-40). Furthermore, the second substance may be citric acid (Column 2 Lines 40-55, Column 4 Lines 20-40).

Claim(s) 1, 2, 6, and 7 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lagstroem (US 3,711,381).
With regard to claims 1 and 7: Lagstroem teaches a method of water vapor distillation in a water vapor distillation apparatus (abstract, Figure 1, Column 2 Line 5-Column 4 Line 42), the method comprising:
Emptying wash water from container 18, which may be a washing machine or a dishwasher or the like into a water vapor distillation apparatus (boiler) 24 (Figure 1, Column 2 Line 5-Column 4 Line 42).
And producing product water 52 (Figure 1, Column 2 Line 5-Column 4 Line 42).
Although it is not explicitly taught, it is understood that when the container 18 is a washing machine, the method of Lagstroem further comprises:
Adding source water to the container, i.e. filling the container (washing machine) with water; adding a first substance (i.e. detergent) to the source water in the container; generating a wash water from the first substance (detergent) and the source water in the container (washing machine); and adding a second substance (i.e. dirt or the like from clothing washed in the container [i.e. the washing machine]) to the wash water; all prior the step of emptying said wash water into the water vapor distillation apparatus.
Furthermore, although Lagstroem does not proport to be a method of scale mitigation, the method of Lagstroem qualifies as such as it anticipates all of the active method steps of claim 1. In other words, because the method of Lagstroem anticipates all of the active method steps of claim 1, the method of Lagstroem necessarily represents a method of scale mitigation in the same way as the method of claim 1.
With regard to claim 2: The method of Lagstroem further comprises producing blowdown (sludge) (Figure 1, Column 2 Line 5-Column 4 Line 42).
With regard to claim 6: The method of Lagstroem further comprises fluidly connecting the container 18 to the water vapor distillation apparatus 24 (Figure 1, Column 2 Line 5-Column 4 Line 42).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 6-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lagstroem in view of Sadlowski et al. (US 2006/0122088), hereafter referred to as Sadlowski.
With regard to claim 1: Lagstroem teaches a method of water vapor distillation in a water vapor distillation apparatus (abstract, Figure 1, Column 2 Line 5-Column 4 Line 42), the method comprising:
Emptying wash water from container 18, which may be a washing machine or a dishwasher or the like into a water vapor distillation apparatus (boiler) 24 (Figure 1, Column 2 Line 5-Column 4 Line 42).
And producing product water 52 (Figure 1, Column 2 Line 5-Column 4 Line 42).
Although it is not explicitly taught, it is understood that when the container 18 is a washing machine, the method of Lagstroem further comprises:
Adding source water to the container, i.e. filling the container (washing machine) with water; and adding a substance (i.e. detergent) to the source water in the container; generating a wash water from the substance (detergent) and the source water in the container (washing machine); all prior the step of emptying said wash water into the water vapor distillation apparatus.
Lagstroem does not explicitly teach adding a second substance to the wash water.
However, it is notoriously well known in the art that detergents, e.g. laundry detergents, are comprised of a plurality of substances. For example, Sadlowski teaches a detergent composition for use as a laundry detergent and the like (abstract, paragraph [0001]), the detergent composition comprising a surfactant, a detergent enzyme, an enzyme stabilizer, an electrolyte, water, and one or more laundry detergent components selected from the group consisting of detergent builders, chelating agents, anti-redeposition agents, dispersants, soil release agents, hydrotropes, phase stabilizers, pH control agents, perfumes, dyes, brighteners, suds suppressors, and suds boosters (Claims 1 and 18). 
Lagstroem does not explicitly teach the type of laundry detergent to be used in the method thereof. Thus, a person having ordinary skill in the art would be motivated to search the prior art for suitable detergents for use in the method of Lagstroem in order to successfully carry out the clothes washing therein.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Lagstroem in view of Sadlowski by forming the wash water by adding a detergent composition comprising a first substance and a second substance, as well as a plurality of additional substances, wherein the first and second substances are each selected from the group consisting of a surfactant, a detergent enzyme, an enzyme stabilizer, an electrolyte, water, detergent builders, chelating agents, anti-redeposition agents, dispersants, soil release agents, hydrotropes, phase stabilizers, pH control agents, perfumes, dyes, brighteners, suds suppressors, and suds boosters, in order to obtain a method which includes a workable step of clothes washing with a detergent.
In the interest of clarity, Examiner notes that the method of modified Lagstroem includes steps of adding detergent comprising a first substance to the source water, producing wash water through the addition of the first substance, and adding a second substance (also contained in the detergent) to the wash water. 
Furthermore, although modified Lagstroem does not proport to be a method of scale mitigation, the method of modified Lagstroem qualifies as such as it includes all of the active method steps of claim 1. In other words, because the method of modified Lagstroem includes all of the active method steps of claim 1, the method of modified Lagstroem necessarily represents a method of scale mitigation in the same way as the method of claim 1.
With regard to claim 2: The method of modified Lagstroem further comprises producing blowdown (sludge) (Lagstroem: Figure 1, Column 2 Line 5-Column 4 Line 42).
With regard to claim 6: The method of Lagstroem further comprises fluidly connecting the container 18 to the water vapor distillation apparatus 24 (Lagstroem: Figure 1, Column 2 Line 5-Column 4 Line 42).
With regard to claim 7: In a characterization of modified Lagstroem, the first substance is a detergent, e.g. a detergent enzyme (Sadlowski: Claim 1).
With regard to claim 9: In a characterization of modified Lagstroem, the second substance is a chelating agent (Sadlowski: Claims 1 and 18). Chelating agents are understood to be scale mitigation compounds (Sadlowski: Paragraph [0053]). Thus, is said characterization of modified Lagstroem, the second substance is a scale mitigation compound.
With regard to claim 10: In a characterization of modified Lagstroem, the second substance is a pH modifier (i.e. a pH control agent) (Sadlowski: Claims 1 and 18).
With regard to claim 10: In a characterization of modified Lagstroem, the second substance is an electrolyte, and the electrolyte is citric acid (Sadlowski: Claims 1 and 11). Citric acid, being an acid is a pH reducing agent. Therefore, in said characterization of modified Lagstroem, the second substance (acetic acid) is a pH reducing agent.
With regard to claims 9 and 10: In a characterization of modified Lagstroem, the second substance is a detergent builder which functions as a scale mitigation compound, wherein the detergent builder may be citric acid, which is understood to be a pH modifier, i.e. a pH reducer (Sadlowski: Claims 1 and 18, paragraph [0052]).	With regard to claim 11: The detergent composition of modified Lagstroem further comprises a water insoluble and chemically inert package (Sadlowski: Claim 1). In a characterization of modified Lagstroem, the first substance is the water insoluble and chemically inert package, and the second substance is any one of the other various substances making up the detergent composition (Sadlowski: Claims 1 and 18). Therefore, in said characterization of modified Lagstroem, the second substance is encapsulated in a package material of the first substance.
With regard to claims 8 and 12: The detergent composition of modified Lagstroem further comprises a water insoluble and chemically inert package (Sadlowski: Claim 1). In a characterization of modified Lagstroem, the first substance is the water insoluble and chemically inert package, and the second substance is any one of the other various substances making up the detergent composition (Sadlowski: Claims 1 and 18). Therefore, in said characterization of modified Lagstroem, the second substance is encapsulated in a package material of the first substance.
Modified Lagstroem is silent to the first substance being polytetrafluoroethylene.
However, Sadlowski teaches that the first substance (i.e. the water insoluble and chemically inert package) can be a polymer (claim 1). Polytetrafluoroethylene is notoriously well known as a polymer that is both water insoluble and chemically inert. Therefore, a person having ordinary skill in the art would recognize polytetrafluoroethylene as suitable for use as the first material, i.e. as the water insoluble and chemically inert package. The selection of a known material based on its suitability for its intended use has been found to support a prima facie obviousness determination (see MPEP 2144.07).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Lagstroem in view of Sadlowski by using polytetrafluoroethylene as the first substance (i.e. as the water insoluble and chemically inert package), in order to obtain a method wherein the first material represents a predictably functional water insoluble and chemically inert package.
PTFE is functional as a lubricant. Therefore, in Lagstroem modified as above, the first substance is a lubricant.

Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goeldner in view of Heizer (US 4,553,396).
With regard to claim 3: Goeldner teaches all of the limitations of claims 1 and 2 as described in the 102 rejections above.
Goeldner does not explicitly teach drying the blowdown to produce dried blowdown. However, Goeldner does teach supplying the blowdown to a waste pond (Figure 1B, Column 3 Lines 44-57). The blowdown of Goeldner is a brine (Figure 1B, Column 3 Lines 44-57). It is well known in the art to use ponds to dry brines to obtain dry brines (e.g. salt crystals) therefrom. For example, Heizer teaches a method that includes a step of sending a blowdown brine stream to a concentrating pond for further evaporation (Figure 1, abstract, Column 2 Lines 40-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Goeldner in view of Heizer by adding a step of drying the blowdown, i.e. in a drying pond, to obtain dried blowdown (i.e. crystalized solids comprised of salt, the first substance, and the second substance, etc.

Claim 4 and 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goeldner in view of Heizer as applied to claim 3 above, and in further view of Woodward (US 1,883,262).
With regard to claims 4 and 5: Modified Goeldner is silent to extracting the first substance and the second substance from the dried blowdown.
However, a person having ordinary skill in the art would recognize that it would be advantageous to extract said first and second substances, as doing so would allow them to be recycled for use in future operation of Goeldner’s method. Furthermore, methods for separating mixtures of different crystalized salts are known in the art. For example, Woodward teaches a process of separating a mixture of crystalized salts (Claims 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Goeldner in view of Woodward by extracting (i.e. separating) the first and second substances from the dried blowdown, in order to obtain said first and second substances in a form that can be recycled for use in future operation of Goeldner. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cui et al. (Insights into the behavior of polyphosphate lubricant in hot rolling of mild steel) provides evidence that polyphosphates, and alkali metal poly phosphate in particular, are lubricants.
Ristaino et al. (US 3,135,670) teaches a method which anticipates some of the claims in a manner similar to the Goeldner patent relied upon in the prior art rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772